U.S. Bancorp Fund Services, LLC 615 E. Michigan Street, 2nd Floor Milwaukee, Wisconsin53202 October 28, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Re: Baird Funds, Inc. Securities Act Registration No: 333-40128 Investment Company Act Registration No: 811-09997 Baird Long-Term Credit Bond Fund (S000047212) Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended (the “1933 Act”), and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith by the Trust on behalf of its series, the Baird Long-Term Credit Bond Fund, is Post-Effective Amendment No. 45 and Amendment No. 47 to the Trust’s Registration Statement on Form N­-1A for the sole purpose of designating November 27, 2014 as the new effective date for Post-Effective Amendment No. 43 and Amendment No. 45, previously filed on Form N-1A on August 15, 2014. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (414) 765-5586. Very truly yours, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
